Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 22, 2021. Claims 1-15, 18, 19, 21-24, 26 and 27 are pending. Claims 6-15 are withdrawn. Claims 1-5, 18-19, 21-24, 26 and 27 are currently examined. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection - Withdrawn) Claims 1-5, 18-19, 21-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Hassett et al. (US 2013/0309273 A1, published Nov. 21, 2013; also published as WO 2012/158978 A1, Nov. 22, 2012).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection – Necessitated by Amendment) Claims 1-5, 18-19, 21-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Hassett et al. (US 2013/0309273 A1, published Nov. 21, 2013; also published as WO 2012/158978 A1, Nov. 22, 2012) in view of Artois et al. (US 2003/0049268 A1, published on March 13, 2003) and (as evidenced by) D. Shouval (Journal of Hepatology 39 (2003) S70–S76).
the broad-spectrum multi-targeted antigen complex comprising at least two assembled subunits of the two or more different pathogens; one or more aluminum salt adjuvant; one or more non-reducing disaccharide agents selected from the group consisting of trehalose, sucrose, or a combination thereof; one or more volatile salts, wherein the one or more volatile salts are selected from the group consisting of one or more of ammonium acetate, ammonium formate, triethylammonium acetate, triethylammonium formate, triethylammonium carbonate, trimethylamine acetate, trimethylamine formate, trimethylamine carbonate, pyridinal acetate and pyridinal formate, or combinations thereof, and wherein the essentially dried immunogenic composition excludes mannitol.
Hassett et al. teaches an invention relating to compositions relating to thermostable vaccines and methods of preparing same. See Abstract.  Specifically, Hassett et al. teaches a vaccine composition, comprising: (a) at least one aluminum-salt adjuvant; (b) at least one buffering agent, wherein the at least one buffering agent comprises a volatile salt; (c) at least one glass forming agent; and (d) at least one antigen, wherein the composition is lyophilized to create a dried vaccine composition and further wherein the dried vaccine composition is capable of eliciting an immune response in a subject; it teaches that the at least one buffering agent is selected from the group consisting of ammonium acetate, ammonium formate, ammonium carbonate, ammonium bicarbonate, triethylammonium acetate, triethylammonium formate, triethylammonium carbonate, trimethylamine acetate trimethylamine formate, 
Accordingly, Hassett et al. teaches an immunogenic composition comprising at least one antigen, at least one aluminum-salt adjuvant, one or more non-reducing disaccharide agents which can be a trehalose or sucrose, one or more volatile salts which can be selected from the group consisting of ammonium acetate, ammonium formate, ammonium carbonate, ammonium bicarbonate, triethylammonium acetate, triethylammonium formate, triethylammonium carbonate, trimethylamine acetate trimethylamine formate, trimethylamine carbonate, pyridinal acetate and pyridinal formate, wherein the immunogenic composition is essentially dried.

However, Hassett is silent on if the “at least one antigen” to be comprised in the immunogenic composition is “a broad-spectrum multi-targeted antigen complex of two or more different pathogens or serotypes, the broad-spectrum multi-targeted antigen complex comprising at least two assembled subunits of the two or more different pathogens.” 
Artois teaches a vaccine composition comprising a hepatitis B antigen formulated with aluminum phosphate, that the vaccine compositions may additionally contain an inactivated hepatitis A virus, aluminum hydroxide and formol, and that the combined hepatitis A and B vaccine formulations can, if desired, be administered to human Subjects in a 2 dose regimen. See Abstract. Artois teaches that normally the HBV antigen in the combination vaccine can HBsAg in particle form (see e.g. [0021]) and that the HAV antigen in combination vaccine can be inactivated hepatitis A virus (HAV) (see e.g. [0009]). Here, the HBsAg in particle form and the in activated HAV are considered as assembled subunits from two different pathogens. 
Shouval teaches that, to date, at least seven genotypes (A–G), coding for various subtypes are known. The antigenic specificity a is common to all HBV subtypes, while 
Accordingly, Artois and Shouval combined teach an example of combination vaccine comprising antigens from two different pathogens and can be considered to be of “broad-spectrum multi-targeted antigen complex of two or more different pathogens or serotypes.”
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the process of preserving vaccine stability disclosed in Hassett into the production of combination vaccines comprising antigen complexes of “broad-spectrum multi-targeted antigen complex of two or more different pathogens or serotypes”, such as the HBV/HAV combination vaccine of Artois. One would have been motivated to do so, e.g., to evaluate the effect of the formulations of Hassett in combination vaccines of “broad-spectrum multi-targeted antigen complex of two or more different pathogens or serotypes”, such as the combined HBV/HAV vaccine of Artois. There is reasonable expectation of success that certain different antigen complexes can 
Regarding claim 4, the composition of Hassett is indistinguishable from that as claimed, it would have been considered to have the same properties in stabilizing a vaccine composition.
Regarding claims 21 and 22, Hassett teaches that stabilizing formulations may be added to live-attenuated vaccines. See e.g. [0009] and [0013].
Regarding new claim 27, Hassett teaches that vaccine of the invention can be administered subcutaneously or intramuscularly. See e.g. [0066] and [0072].  

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Withdrawn) Claims 1-5, 17-19 and 21-25 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US Application 15/694,023.
This rejection is withdrawn in view of the amendment filed on Jan. 22, 2021.
(Previous Rejection – Withdrawn) Claims 1-5, 17-19 and 21-25 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6-8, 10, 13-18, 20, 22-25, 27, 29-30, 34, 37-46 of US Application 15/309169 in view of Hassett et al. (US 2013/0309273 A1, Nov. 21, 2013; also published as WO 2012/158978 A1, Nov. 22, 2012), as applied in the art rejection above.
This rejection is withdrawn in view of abandonment of the reference application.

(New Rejection – Necessitated by Amendment) Claims 1-5, 17-19 and 21-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Application 16921253 in view of Hassett et al. (US 2013/0309273 A1, Nov. 21, 2013; also published as WO 2012/158978 A1, Nov. 22, 2012) and Artois et al. (US 2003/0049268 A1, published on March 13, 2003), as applied in the art rejection above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass an essentially dried immunogenic composition comprising a particulate adjuvant (e.g. aluminum salt adjuvant of instant claims), a glass forming agent excluding mannitol, and an antigen. The only differences are that the reference claims specify that the antigens are from pathogenic virus and 
Relevance of Hassett and Artois is set forth in the art rejection above. Teachings of Hassett and Artois combined reasonably suggest applying the formulations and processes of Hassett in stabilizing combination vaccines such as one disclosed in Artois. See description in the art rejection above.
Claims 3, 11, 12, 19 of the co-pending application specify a co-stimulatory agent as adjuvant. Hasset teaches such co-stimulatory agents. See e.g. [0013].   
Claims 4 and 19 specify that the mutlimeric viral protein complex is a human papilloma multimeric virus protein complex. Hassett teaches that the antigens can be from human papillomavirus. See e.g. claim 13.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the instant claims from the reference claims based on teachings of Hassett and Artois or vice versa. 

Response to Applicants’ Arguments
Applicant’s arguments filed on Jan. 22, 2021 have been fully considered and are moot in view of withdrawal of the related rejections. Applicant’s arguments that are relevant to the current rejections are addressed as follows.
Applicant argues that it was not known at the time of filing Hassett that a broad-spectrum multi-targeted antigen complex of two or more different pathogens or serotypes could be stabilized by the claimed compositions or that volatile salts would be 
Applicant’s arguments are not persuasive. First, the rejection is an obviousness rejection, it does not require that Hassett teach exactly the same invention as claimed. As indicated in the new rejection above, Artois teaches the concept and practice of a combination vaccine comprising complexes of antigens from different pathogens. Based on this teaching of Artois and the teachings Hassett that the disclosed freeze-drying formulations, which are indistinguishable from those as claimed, can be used in stabilizing a long list of antigen complexes of high different pathogens, one of ordinary skill in the art at the time of invention would have been motivated to apply the formulations in combination vaccines comprising two or more antigen complexes based on needs of studies. As to Applicant’s argument that the instantly claimed compositions are not directed to mixtures of antigen but to “broad-spectrum multi-targeted antigen complex of two or more different pathogens or serotypes”, any vaccine or vaccine combination that can induce immune response that react to more than one subtypes/genotypes of the targeted pathogen or more than one different pathogens can 
Applicant argues that the instant pending claims require antigen “complexes having at least two assembled subunits” of two or more different pathogens. The examiner presents that vaccines including virus-like particles and inactivated virus (such as the HBsAg vaccine and the HAV vaccine of Artois) comprise complexes having at least two assembled subunits. And such vaccine complexes are commonly used and well known at the time of invention

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648